UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended September 30, 2013 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-6814 U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Index Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At November 7, 2013 there were issued and outstanding27,682,602shares of the Company’s common stock, $0.01 par value. -2- Index U.S. ENERGY CORP. and SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 4-5 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2013 and 2012 6-7 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2013 and 2012 8 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 9-10 Notes to Condensed Consolidated Financial Statements 11-24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25-38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38-40 Item 4. Controls and Procedures 40 PART II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 42 Signatures 43 Certifications See Exhibits -3- Index PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) (In thousands, except shares) September 30, December 31, Current assets: Cash and cash equivalents $ $ Available for sale securities 75 Accounts receivable trade Commodity risk management asset 62 Assets held for sale Other current assets Total current assets Investment Properties and equipment Oil & gas properties under full cost method, net of $53,333 and $43,454 accumulated depletion, depreciation and amortization Undeveloped mining claims Property, plant and equipment, net Net properties and equipment Other assets Total assets $ $ The accompanying notes are an integral part of these statements. -4- Index U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (In thousands, except shares) September 30, December 31, Current liabilities: Accounts payable $ $ Accrued compensation Commodity risk management liability Current portion of debt Liabilities held for sale Other current liabilities 69 44 Total current liabilities Long-term debt, net of current portion Asset retirement obligations Other accrued liabilities Commitment and contingencies Shareholders' equity Common stock, $.01 par value; unlimited shares authorized; 27,682,602 and 27,652,602 shares issued, respectively Additional paid-in capital Accumulated deficit ) ) Other comprehensive (loss) income (7 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. -5- Index U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended September 30, Nine months ended September 30, Oil, gas, and NGL production revenues: $ Operating expenses: Oil and gas Oil and gas depreciation, depletion and amortization Impairment of oil and gas properties Water treatment plant Mineral holding costs General and administrative Impairment of corporate aircraft Income (loss) from operations ) ) ) Other income and expenses: Realized (loss) gain on risk management activities ) 12 ) ) Unrealized (loss) gain on risk management activities ) ) ) Gain (loss) on the sale of assets 19 ) ) Equity gain (loss) in unconsolidated investment 11 ) ) ) Gain on sale of marketable securities 28 82 Miscellaneous income 50 81 80 Interest income 1 2 4 8 Interest expense ) Loss before income taxes and discontinued operations ) The accompanying notes are an integral part of these statements. -6- Index U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended September 30, Nine months ended September 30, Income taxes: Current (provision for) ) Deferred benefit from Loss from continuing operations ) Discontinued operations: Discontinued operations, net of taxes (8 ) ) 15 Loss on sale of discontinued operations, net of taxes ) ) Impairment on discontinued operations, net of taxes ) Net loss $ ) $ ) $ ) $ ) Net income (loss) per share basic and diluted Loss from continuing operations $ ) $ ) $ ) $ ) Income (loss) from discontinued operations ) Net (loss) per share $ ) $ ) $ ) $ ) Weighted average shares outstanding Basic and Diluted The accompanying notes are an integral part of these statements. -7- Index U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands) Three months ended September 30, Nine months ended September 30, Net (loss) $ ) $ ) $ ) $ ) Other comprehensive (loss) income: Marketable securities, net of tax (8
